Order entered August 27, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-00430-CR

                                  NORMAN AGENT, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the Criminal District Court No. 1
                                      Dallas County, Texas
                              Trial Court Cause No. F13-61473-H

                                            ORDER
       Appellant was convicted of continuous sexual abuse of a child. Although for the most

part, appellant’s brief identifies the complaining witness generically by that term, in the

argument section, he identifies her by her name, as well as identifying another alleged victim by

name. Accordingly, we STRIKE the brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that removes the names of the complaining witness and the other named child and refers to

them by initials only.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                      /s/   ADA BROWN
                                                            JUSTICE